(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por Cuanto, la parte apelada solicita la desestimación de este re-curso porque la parte apelante lo tiene abandonado desde diciembre '23, 1940, en que venció la última prórroga que se le concediera para ■el archivo de la transcripción de evidencia; y
Poe Cuanto, la parte apelante al .oponerse a la moción de deses-timación explica su tardanza por la falta de recursos para satisfacer ■a tiempo los honorarios del taquígrafo y alega que los satisfizo al fin, quedando la transcripción radicada en la secretaría de la corte sen-tenciadora en abril 21, 1941, estando listo también el legajo de la •sentencia; y
PoR cuanto, sostiene además dicha parte que el recurso que ha interpuesto es meritorio por los motivos que expresa y examinados •dichos motivos se concluye que no son frívolos si que dignos de con-sideración :
Por tanto, la corte, en uso de su discreción, declara no haber lugar a la desestimación, con permiso a la parte apelada de repro-ducir su petición si la parte apelante no archiva en este tribunal la transcripción de los autos acompañada de su alegato dentro de un término que vencerá el 31 de mayo de 1941.